Citation Nr: 1829564	
Decision Date: 06/19/18    Archive Date: 07/02/18

DOCKET NO.  10-17 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 30 percent for residuals of a stress fracture, right medial plateau and proximal right anterior tibia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

M. Mills, Counsel

INTRODUCTION

The Veteran served on active duty from May 1996 to October 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran provided testimony at an October 2014 hearing before the undersigned Acting Veterans Law Judge.   A transcript of the hearing is of record.

This matter was previously before the Board in July 2016, at which time it was remanded for further development.  It is now returned to the Board.

The Veteran submitted additional evidence in support of his claim after the issuance of the most recent agency of original jurisdiction (AOJ) review.  This evidence was accompanied by a waiver of AOJ review; as such, there is no prejudice in the Board reviewing this evidence in the first instance.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

The Veteran's right lower extremity stress fracture is productive of marked disability, but not nonunion of tibia and fibula with loose motion requiring brace.


CONCLUSION OF LAW

The criteria for a rating for a rating in excess of 30 percent for right lower extremity stress fracture are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299- 5262 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rating Criteria for Increased Ratings

Disability ratings are based upon the average impairment of earning capacity as determined by a Schedule for Rating Disabilities.  38 U.S.C § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Lower Extremity Stress Fracture

The Veteran's right lower extremity stress fracture is rated 30 percent disabling under Diagnostic Codes 5299-5262.   Hyphenated diagnostic codes indicate an unlisted disability disease rated by analogy.  38 C.F.R. § 4.27.   Here, Diagnostic Code 5262 is used to rate impairment of the tibia and fibula.  38 C.F.R. § 4.71a.  


Under Diagnostic Code 5262, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and nonunion of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (recurrent subluxation or lateral instability), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Cod 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), and Diagnostic Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a.

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

By way of history, the Board notes that in January 1997, the Veteran was granted entitlement to service connection for residuals of stress fractures, right medial tibia plateau and proximal anterior tibia, with a noncompensable rating, effective October 16, 1996.  In a January 1998 rating decision, the Veteran's initial evaluation was raised to 10 percent, and in an August 1999 rating decision the initial evaluation was increased to 30 percent.  VA received the claim for increase currently on appeal in October 2006.

Based on a review of the evidence, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for the right stress fracture disability.  There is no evidence of nonunion of the tibia and fibula with loose motion requiring a brace to warrant a 40 percent rating under Diagnostic Code 5262.  Although throughout the appeal, the Veteran reported use of a knee brace, use of a cane, and pain, no VA or medical examiner has noted there was nonunion of the right tibia and fibula.  The Board finds that the Veteran's disabilities are symptomatic of pain as compensated by the 30 percent evaluation; however, the private and VA examiners did not find any additional impairment related to the averred stress fractures to warrant a 40 percent evaluation.  

On VA examination in September 2016, the examiner found the Veteran had no malunion or nonunion of the tibia or fibula.  Examination of the Veteran for residuals of stress fractures, right medial tibia plateau and proximal anterior fibula, found no additional diagnoses or associated symptoms.  In fact, the examiner diagnosed resolved tibial plateau stress fracture from military service without residual and resolved incomplete tibial shaft fractures from military service and post-service employment.  The examiner noted that the Veteran's medial meniscal surgery was unlikely related to either his period of service or his job based on the normal knee magnetic resonance imaging (MRIs) after those events and found the changes too minor to be a residual from either service or his post-service employment.

The September 2016 VA examiner's findings are consistent with the historical evidence of record of healed stress fracture and tibia.  The reviewer of a March 2007 VA X-ray report for the tibial shaft noted it most likely represented a healed non-ossifying fibroma or healed incomplete fracture.  A June 2007 VA X-ray report showed no acute fracture seen involving the right tibia and fibula.

The Board reaches the same conclusion even when considering functional loss due to pain and the Veteran's reports of flare-ups of pain.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 30 percent rating adequately compensates the Veteran for any pain, tenderness, weakness, and incoordination associated with his service-connected right leg stress fracture, and none of the findings have been shown to be so disabling as to, effectively, result in nonunion of the tibia and fibular with loose motion for a higher rating under Diagnostic Code 5262.  38 C.F.R. § 4.71a.  

Consideration has been given to assigning a separate rating for instability under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  The Veteran reported use of a knee brace and cane due to pain.  However, objective instability tests were normal on examination in November 2015 and September 2016.  On VA examination in May 2007, there was no definite ligamentous laxity demonstrated.  Therefore, the Board finds that slight recurrent lateral instability or subluxation is not shown to warrant any higher or separate rating based on instability.  

The Board also finds that no separate or higher rating is warranted based on limitation of flexion or extension under Diagnostic Codes 5260 and 5261.  Although on examination, the Veteran has demonstrated less than full range of motion, such limitation of motion would not result in a compensable evaluation.   On VA examination in November 2015, the Veteran had 0 to 90 degrees of extension and flexion.  In a January 2014 VA urgent care note, the examiner found the Veteran had full range of motion of the right knee without noting specific findings.  On VA examination in May 2007, it was noted the Veteran had 130 degrees of flexion and lacked 30 degrees from full extension with guarding noted.  This demonstrated limitation of extension in May 2007 is not consistent with the other normal extension measurements of record even when the Veteran was noted to have guarding.   The competent and credible evidence shows knee flexion and extension that do not meet the criteria for a compensable rating.  

In making this determination, the Board has considered the Veteran's reports of pain and finds such reports are not supported by adequate pathology or other findings to support a higher evaluation.  In so finding, the Board notes that the Veteran's reports are inconsistent with the medical evidence of record which found no current residuals related to the stress fracture or tibia disability.  Thus, compensable ratings are not warranted based on functional impairment due to pain on motion or other factors.  Furthermore, the Board is persuaded by the multitude of medical evidence of record that the Veteran's stress fractures resolved and a December 2007 private examiner's finding it difficult to comprehend somebody having so much pain after two years from trauma in the right knee.  

Here, a September 2007 private examiner found the Veteran's complaints of right tibia pain were separate from his right lower extremity radiculopathy and this was consistent with the Veteran's reports of pain during the Board hearing.  Furthermore, the September 2016 VA examiner noted that the Veteran's complaints of right leg symptoms could be fully differentiated from symptoms related to stress fracture residuals.  

In October 2014, the Veteran and his spouse testified that his right tibia disability made it difficult for him to perform basic tasks, like tying his shoes and getting to the bathroom.  Board Hearing Transcript 6, 9.  The September 2016 VA examiner noted the Veteran's reports that he was prevented from performing some of the tasks of daily living, but the examiner noted such reports would slow the Veteran down but would not prohibit him from wearing shoes or getting to the bathroom as the Veteran uses a cane and not a wheelchair.  Therefore, the Board finds that the medical evidence is more persuasive than the lay evidence regarding level of impairment.

In addition, there is no evidence of ankylosis, cartilage or meniscus issues, or genu recurvatum related to this service-connected right lower extremity stress fracture.   38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, and 5263.  The September 2016 VA examiner addressed the Veteran's meniscal surgery and provided competent and credible reasoning, based on X-ray reports and its late, onset as to why it was due to degenerative changes rather than the service-connected stress fracture.  Thus, there are no other diagnostic codes that are potentially applicable that would provide for a higher or separate rating for the Veteran's right lower extremity stress fracture.

Consideration has been given to assigning staged ratings.  However, at no time has the disability warranted a higher schedular rating than assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the course of the appeal, the Veteran has indicated that he believes a temporary total evaluation is warranted for the period immediately following a February 2015 right knee surgery.  38 C.F.R. § 4.30 (convalescent ratings).  However, the Veteran did not express disagreement with the June 2015 rating decision where the issue of a temporary total evaluation was denied.  Furthermore, as noted by the September 2016 VA examiner, the MRIs and X-rays taken in the decades after service showed that all stress change from 1996 had resolved without residual.  The examiner found that need for surgery was due to degenerative changes and not post-traumatic meniscal damage resultant from service or post-service employment. 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the right lower extremity stress fracture.  Therefore, the claim for increase is denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for a right leg disability is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


